Order filed December 6, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00712-CV
                                   ____________

           LEOLA JONES AND STEPHANIE ALLEN, Appellants

                                         V.

                       HELEN JUNGENBERG, Appellee


                    On Appeal from the 344th District Court
                          Chambers County, Texas
                       Trial Court Cause No. CV27264

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the 344th District Court informed this court that appellant had not requested the
reporter’s record. On November 6, 2018, the clerk of this court notified appellant
that we would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of request
for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within 15 days of
the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                       PER CURIAM